DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pgs. 9-10, filed 06/09/2021, with respect to the 35 USC 112 rejections of claims 1-5 have been fully considered and are persuasive. The cancellation of claim 5 is acknowledged, rendering the original 112(a) rejection moot. Regarding the 112(b) rejection of claims 1-5, amended claim 1 removes language directed towards the ‘integrated control unit’, thereby rendering the original 112(b) rejection moot. Accordingly, the 35 USC 112(b) rejection of claims 1-5 has been withdrawn. 
Applicant’s arguments, see Pgs. 10-11, filed 06/09/2021, with respect to the rejection(s) of claim(s) 1- under 35 USC 103 have been fully considered and are persuasive. Further, the cancellation of claim 5 is acknowledged. The amended claims include the limitation ‘[implementing a control] from the next start timing of the second period’, which was not present in the original claim set (thereby necessitating further search and consideration) and is not taught by the prior art of record. Therefore, the rejection of claims 1-5 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee, James, and Al-Dahle.

Claim Rejections - 35 USC § 112
Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the nature of the limitation “a next start timing of the second period” is unclear. The claim establishes “a second period which is a divided portion of the first period”; however, it 
Regarding claims 2-4 and 6, the claims are dependent upon independent claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-4 and 6 are rejected under similar reasoning as claim 1.
Regarding claim 2, the nature of the limitation “the next start timing of the second period” is unclear. Independent claim 1 establishes “a second period which is a divided portion of the first period”; however, it is unclear as to how this second period could have a next start timing, seeing as only one second period has been established by the claim. Based on the specification and new dependent claim 6, the limitations will be interpreted by the Examiner as having a first period including multiple second periods which are divided portions of the first period; thus, per this interpretation, the next start timing of the second period would be the start timing of the subsequent second period segment.
Regarding claim 3, the nature of the limitation “the next start timing of the second period” is unclear. Independent claim 1 establishes “a second period which is a divided portion of the first period”; however, it is unclear as to how this second period could have a next start timing, seeing as only one second period has been established by the claim. Based on the specification and new dependent claim 6, the limitations will be interpreted by the Examiner as having a first period including multiple second periods which are divided portions of the first period; thus, per this interpretation, the next start timing of the second period would be the start timing of the subsequent second period segment.
Regarding claim 4, the claim is dependent upon claim 3 and therefore inherits the above-described deficiencies. Accordingly, claim 4 is rejected under similar reasoning as claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,229,453 B1) in view of James (US 2017/0166222 A1), and in further view of Al-Dahle et al. (US 2017/0363430 A1), hereinafter Al-Dahle.

Regarding claim 1, Lee teaches a vehicle control device, comprising:
one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to:
Lee teaches (Col. 3 lines 13-42): "FIG. 1 is an illustration of a vehicle 10 including a controller 12 that performs all of the necessary processes, calculations, algorithms, etc. discussed herein to provide path prediction, generation and control of the vehicle 10 driven in in a semi-autonomous or autonomous manner, where the controller 12 can be any number of independent or combined processors..." Lee further teaches (Col. 16 lines 5-17): "As will be well understood by those skilled in the art, the several and various steps and processes discussed herein to describe the invention may be referring to operations performed by a computer, a processor... Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor..."
generate environment map information based on external environment recognition information and host vehicle state information;
Lee teaches (Col. 4 lines 24-36): "FIG. 3 is an illustration 60 of a vehicle 62 traveling on a lane 66 of a roadway 64 having an estimated lane center line 68 at the center of the lane 66 that has been determined by a lane center estimate algorithm from various sensing measurements, e.g., forward-looking camera and GPS/map database, where the roadway 64 also includes an adjacent lane 70 to the lane 66. The vehicle 62 is equipped with all of components necessary for path prediction and generation including a forward-looking vision camera that detects lane marks on the roadway 64, where a series of points along the lane 66 identify the desired position of the vehicle 62 at the camera sampling time as the vehicle 62 travels along or proximate the center line 68..."
generate, based on the host vehicle state information and the environment map information, a target trajectory within a first period, 
Lee teaches (Col. 14 lines 19-25): "FIG. 5 is an illustration 90 of the roadway 64… In this embodiment, as will be discussed in detail below, the vehicle 62 is not following the lane centering path 72, but is following a predicted path 92 that is determined from vehicle motion sensing data and vehicle parameters in the path prediction processor 42." As discussed previously (Col. 4 lines 24-36), the vehicle motion sensing data comprises data from the GPS/map database and further comprises data from the forward-facing cameras (i.e., host vehicle state information). 
and which is made up from a trajectory point sequence of a second period which is a divided portion of the first period;
Lee teaches (Col. 14 lines 56 - 67): "The curvature of the predicted path 92 can be determined based on the deviation of the lateral position ypred at different distances from the current location of the vehicle 62. Using the predicted path 92 of the vehicle 62, the algorithm can determine a location of the vehicle 62 at different waypoints 94 along the predicted path 92..." FIG. 5, shown below, points out predicted path 92 (the target trajectory within a first period) and a trajectory point sequence of a second period which is a divided portion of the first period.

    PNG
    media_image1.png
    205
    728
    media_image1.png
    Greyscale

perform automated driving based on the target trajectory (St), or to perform manual driving in accordance with driver operations;
Lee teaches (Col. 3 line 61 - Col. 4 line 10): "The desired path is represented as a series of lateral offsets, heading angles, and longitudinal distances over a time period that the lane change will take place. This path information is provided to a comparator 40 that receives a signal from a path prediction processor 42 and provides an error signal between the desired path and the predicted path. The error signal is sent to a high-level lane change controller 44 and a low-level lane change controller 46 that provides a steering angle command signal δcmd to the vehicle steering system 28 on the vehicle 10."
and after the end timing of the first period portion, implement a control so as to perform automated driving along the target trajectory which is sequentially generated.
Lee teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128. The algorithm then determines if an object is detected in front of the vehicle at box 130, and if so, performs a collision check to determine if a collision with the object will occur at the current vehicle speed and path at decision diamond 132... If the algorithm determines that the collision cannot be avoided by braking alone and steering is required, the collision avoidance path 82 is generated at box 140, the cruise path 104 is generated at box 142, and the return path is generated at box 144." Since paths 82, 104, and the return path are generated after the original target trajectory, it can be said that paths 82, 104, and the return path are sequentially generated (after the end timing of the first period portion, which would end when the original trajectory is overridden). As Lee discusses (Col. 14 lines 13-18), these responsive paths are implemented autonomously. At the moment of implementation, the predicted paths 82, 104, and the return path become the new target trajectory.
However, while Lee does refer to both manual and automatic driving, Lee does not outright teach the switching of automated/manual operation modes. James teaches assessment of human driving performance using autonomous vehicles, comprising:
switch between automated driving and manual driving;
James teaches ([0016]): "The autonomous vehicle 100 can be configured to be switched between the various operational modes, including between an autonomous operational mode and a manual operational mode… The switching can be performed automatically, or it can be done responsive to receiving a manual request or input."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee to incorporate the teachings of James to provide a vehicle control device configured to switch between automated driving and manual driving. Allowing the vehicle to switch between automated driving and manual driving is advantageous in that it offers the user/occupant a greater degree of flexibility in selecting their driving experience. For instance, a particular user might opt for automated driving for the entirety of the desired route, while another may prefer to use manual driving along a particular stretch of the route (e.g., to take in the sights, avoid a busy road, etc.).
However, neither Lee nor James outright teach, during traveling of the host vehicle, and after an end timing of the second period when switching from manual driving to automated driving is detected, implementing a control so as to perform automated driving based on most recent host vehicle state information from a next start timing of the second period until an end timing of the first period portion. Al-Dahle teaches an autonomous navigation system, comprising:
wherein, during traveling of the host vehicle, and after an end timing of the second period when switching from manual driving to automated driving is detected, implement a control so as to perform automated driving in accordance with a predicted trajectory based on a previous instance of the target trajectory or based on most recent host vehicle state information from a next start timing of the second period until an end timing of the first period portion,
Al-Dahle teaches ([0008]): "The vehicle includes sensors devices which monitor characteristics of the driving route based on the vehicle being navigated along the driving route, and an autonomous navigation system which is interoperable with the sensor devices to: implement a succession of updates to a virtual characterization of the driving route, based on monitoring a succession of manual navigations of the vehicle along the driving route, associate a confidence indicator with the virtual characterization, based on monitoring the succession of updates to the virtual characterization, and enable autonomous navigation of the vehicle along the driving route, based at least in part upon a determination that the confidence indicator at least meets a threshold confidence indication, such that the autonomous navigation system autonomously navigates the vehicle along at least a portion of the driving route." Thus, most recent host-vehicle state information is monitored in succession. The results of said monitoring produces a confidence indicator with which a determination is made to autonomously navigate the vehicle along at least a portion of the driving route (i.e., the vehicle can also navigate along the entire driving route/first period). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee and James to incorporate the teachings of Al-Dahle to provide, during traveling of the host vehicle, and after an end timing of the second period when switching from manual driving to automated driving is detected, implement a control so as to perform automated driving based on most recent host vehicle state information from a next start timing of the second period until an end timing of the first period portion. Incorporating the teachings of Al-Dahle would be beneficial, as doing so advantageously allows for a characterization of the vehicle's ability to travel autonomously (i.e., through the use of a confidence indicator). Such an arrangement is beneficial, as it allows for the identification of road segments which the vehicle may not be able to travel along autonomously.

Regarding claim 2, Lee, James, and Al-Dahle teach the aforementioned limitations of claim 1. Lee further teaches:
and after the end timing of the first period portion, implement a control so as to perform automated driving along the target trajectory which is sequentially generated.
Lee teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128. The algorithm then determines if an object is detected in front of the vehicle at box 130, and if so, performs a collision check to determine if a collision with the object will occur at the current vehicle speed and path at decision diamond 132... If the algorithm determines that the collision cannot be avoided by braking alone and steering is required, the collision avoidance path 82 is generated at box 140, the cruise path 104 is generated at box 142, and the return path is generated at box 144." Since paths 82, 104, and the return path are generated after the original target trajectory, it can be said that paths 82, 104, and the return path are sequentially generated (after the end timing of the first period portion, which would end when the original trajectory is overridden). As Lee discusses (Col. 14 lines 13-18), these responsive paths are implemented autonomously. At the moment of implementation, the predicted paths 82, 104, and the return path become the new target trajectory.
However, Lee does not teach continuously generating the target trajectory regardless of switching of the automated/manual switching unit, nor the implementation of autonomous driving using a remaining portion of the target trajectory. James teaches assessment of human driving performance using autonomous vehicles, comprising:
the one or more processors cause the vehicle control device to: continuously generate the target trajectory regardless of switching of the automated/manual switching unit;
James teaches ([0050]): "The navigation system 147 can include one or more mapping applications to determine a travel route for the autonomous vehicle 100. For instance, a driver or passenger may input an origin and a destination. The mapping application can determine one or more suitable travel routes between the origin and a destination... In some arrangements, the navigation system 147 can be configured to update the travel route dynamically while the autonomous vehicle 100 is in operation." James further teaches ([0028]): "The sensor system 120 can include one or more vehicle sensors 121. The vehicle sensor(s) 121 can be configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the autonomous vehicle 100 itself, including manual driving data... In one or more arrangements, the vehicle sensor(s) 121 can include... a navigation system 147..." Thus, the vehicle sensor(s) 121 monitor manual driving data and can include a navigation system 147, which is used to dynamically update the travel route while the vehicle is in operation. It follows that the travel route would then be updated in manual and automated driving mode, regardless of switching, as the navigation system 147 is made to monitor both manual driving data and driving data obtained during autonomous navigation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee, James, and Al-Dahle to further incorporate the teachings of James to provide a vehicle control device wherein the control unit is configured to continuously generate the target trajectory regardless of switching of the automated/manual switching unit. Continuously generating the target trajectory would allow the vehicle control device to be prepared to take defensive autonomous maneuvers in a case where a collision is determined to be imminent. By continuously generating the target trajectory, the vehicle is able to immediately switch from manual to automated driving should the driver fail to make a corrective maneuver, thereby keeping the vehicle and its occupant(s) safe.
However, neither Lee nor James outright teach, at a time of switching from manual driving to automated driving, and after the end timing of the second period and from the next start timing of the second period until the end timing of the first period portion, implementing a control so as to perform automated driving using a remaining portion of the target trajectory that was calculated in the first period. Al-Dahle further teaches:
and at a time of switching from manual driving to automated driving, and after the end timing of the second period and from the next start timing of the second period until the end timing of the first period portion, implement a control so as to perform automated driving using a remaining portion of the target trajectory that was calculated in the first period,
Al-Dahle teaches ([0008]): "The vehicle includes sensors devices which monitor characteristics of the driving route based on the vehicle being navigated along the driving route, and an autonomous navigation system which is interoperable with the sensor devices to: implement a succession of updates to a virtual characterization of the driving route, based on monitoring a succession of manual navigations of the vehicle along the driving route, associate a confidence indicator with the virtual characterization, based on monitoring the succession of updates to the virtual characterization, and enable autonomous navigation of the vehicle along the driving route, based at least in part upon a determination that the confidence indicator at least meets a threshold confidence indication, such that the autonomous navigation system autonomously navigates the vehicle along at least a portion of the driving route." Thus, most recent host-vehicle state information is monitored in succession. The results of said monitoring produces a confidence indicator with which a determination is made to autonomously navigate the vehicle along at least a portion of the driving route (i.e., the vehicle can also navigate along the entire driving route/first period). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee, James, and Lal-Dahle to further incorporate the teachings of Al-Dahle to provide, at a time of switching from manual driving to automated driving, and after the end timing of the second period and from the next start timing of the second period until the end timing of the first period portion, implementing a control so as to perform automated driving using a remaining portion of the target trajectory that was calculated in the first period. Incorporating the teachings of Al-Dahle would be beneficial, as doing so advantageously allows for a characterization of the vehicle's ability to travel autonomously (i.e., through the use of a confidence indicator). Such an arrangement is beneficial, as it allows for the identification of road segments which the vehicle may not be able to travel along autonomously.

Regarding claim 3, Lee, James, and Al-Dahle teach the aforementioned limitations of claim 1. Lee further teaches:
the one or more processors cause the vehicle control device to: before switching to automated driving continuously generate the predicted trajectory based on the most recent host vehicle state information, 
Lee teaches (Col. 14 lines 13-18): "However, using vehicle motion sensing data and vehicle dynamics, the path of the vehicle can be predicted in the path prediction processor 42, and this predicted vehicle path can be used to determine if a collision with a moving object could occur, and if so, take automatic evasive steering action." Lee further teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... and if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128... If no collision will occur, the algorithm returns to the start box 122..." Thus, so long as no collision will occur, the predicted vehicle path 94 will be continuously generated by the algorithm during manual driving (i.e., before switching to automated driving).
and after switching to automated driving, continuously generate the target trajectory;
Lee teaches (Col. 15 lines 47 - 61): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124. If the vehicle 62 is in autonomous driving, then the algorithm provides lane centering and path generation as described above at box 126... If no collision will occur, the algorithm returns to the start box 122." Thus, so long as no collision will occur, path generation occurs continuously during autonomous driving.
and after the end timing of the first period portion, implement a control to continue with automated driving in accordance with the target trajectory.
Lee teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128. The algorithm then determines if an object is detected in front of the vehicle at box 130, and if so, performs a collision check to determine if a collision with the object will occur at the current vehicle speed and path at decision diamond 132... If the algorithm determines that the collision cannot be avoided by braking alone and steering is required, the collision avoidance path 82 is generated at box 140, the cruise path 104 is generated at box 142, and the return path is generated at box 144." As Lee discusses (Col. 14 lines 13-18), these responsive paths are implemented autonomously. At the moment of implementation, the predicted paths 82, 104, and the return path become the new target trajectory.
However, neither Lee nor James outright teach, at a time of switching from manual driving to automated driving, and after the end timing of the second period and from the next start timing of the second period until the end timing of the first period portion, initiating automated driving in accordance with the predicted trajectory. Al-Dahle further teaches:
and at a time of switching from manual driving to automated driving, and after the end timing of the second period and from the next start timing of the second period until the end timing of the first period portion, initiate automated driving in accordance with the predicted trajectory,
Al-Dahle teaches ([0008]): "The vehicle includes sensors devices which monitor characteristics of the driving route based on the vehicle being navigated along the driving route, and an autonomous navigation system which is interoperable with the sensor devices to: implement a succession of updates to a virtual characterization of the driving route, based on monitoring a succession of manual navigations of the vehicle along the driving route, associate a confidence indicator with the virtual characterization, based on monitoring the succession of updates to the virtual characterization, and enable autonomous navigation of the vehicle along the driving route, based at least in part upon a determination that the confidence indicator at least meets a threshold confidence indication, such that the autonomous navigation system autonomously navigates the vehicle along at least a portion of the driving route." Thus, most recent host-vehicle state information is monitored in succession. The results of said monitoring produces a confidence indicator with which a determination is made to autonomously navigate the vehicle along at least a portion of the driving route (i.e., the vehicle can also navigate along the entire driving route/first period). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee, James, and Lal-Dahle to further incorporate the teachings of Al-Dahle to provide, at a time of switching from manual driving to automated driving, and after the end timing of the second period and from the next start timing of the second period until the end timing of the first period portion, initiating automated driving in accordance with the predicted trajectory. Incorporating the teachings of Al-Dahle would be beneficial, as doing so advantageously allows for a characterization of the vehicle's ability to travel autonomously (i.e., through the use of a confidence indicator). Such an arrangement is beneficial, as it allows for the identification of road segments which the vehicle may not be able to travel along autonomously.

Regarding claim 4, Lee, James, and Al-Dahl teach the aforementioned limitations of claim 3. Lee further teaches:
the predicted trajectory is a portion in which a time delay corresponding to at least the first period portion is expected.
Lee teaches (Col. 14 line 58 - Col. 15 line 1): "Using the predicted path 92 of the vehicle 62, the algorithm can determine a location of the vehicle 62 at different waypoints 94 along the predicted path 92 as (xpred,1 , ypred,1), (xpred,2 , ypred,2), (xpred,3 , ypred,3), etc., where the values 1, 2, and 3 represent sample times... The time series solution is obtained at each sample time, such as 0.1 sec." Thus, a time delay based on the sample time would be expected in determining the locations of the vehicle at different waypoints (i.e., the predicted trajectories) along the predicted path (which corresponds to the sum of each waypoint segment).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, James, and Al-Dahl in view of Welty et al. (US 2017/0285648 A1), hereinafter Welty, and in further view of Miller (US 2018/0046186 A1).

Regarding claim 6, Lee, James, and Al-Dahle teach the aforementioned limitations of claim 1. However, neither Lee, James, nor Al-Dahle outright teach that the first period is set to a value on the order of ten milliseconds. Welty teaches navigation using planned robot travel paths, comprising:
the first period is set to a value on the order of several tens of milliseconds,
Welty teaches ([0050]): "The robot re-plans its route about once every 50 milliseconds, constantly searching for the most efficient and effective path while avoiding obstacles." Thus, the route re-planned at 50 milliseconds corresponds to the first period.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee, James, and Al-Dahle to incorporate the teachings of Welty to provide setting the first period to a value on the order of several tens of milliseconds. Incorporating the teachings of Welty would be beneficial, as having the first period set to an order of several tens of milliseconds allows the vehicle to constantly search for the most efficient and effective path (i.e., searching on the order of several tens of milliseconds), as recognized by Welty ([0050]).
However, neither Lee, James, Al-Dahle, nor Welty outright teach that the second period is an integer fraction of the first period. Miller teaches enhanced vehicle operation, comprising:
and the second period is an integer fraction of the first period.
Miller teaches ([0019]): "Each segment 155 is defined as the portion of the route 140 between two transition points 150… When the start point 145 is one of the transition points 150, the segment 155 that begins at the transition point 150 defining the start point 145 may be a first segment 160 of the route 140... The route 140 may have a different number of segments 155..." Thus, Miller teaches a route with multiple segments within the route. Splitting the route into these segments would then make the segments integer fractions of the first period by nature of being smaller parts of the first period.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee, James, Al-Dahle, and Welty to incorporate the teachings of Miller to provide a second period which is an integer fraction of the first period. Incorporating the teachings of Miller would be advantageous, as having a second period which is an integer fraction of the first period serves to provide a number of segments within the route at which the vehicle can reconsider/change its route or trajectory, particularly because reaching the end of a given segment allows the computing device of the vehicle to adjust the vehicle's subsystem settings according to the operating mode associated with the next segment, as recognized by Miller ([0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dolgov et al. (US 2014/0303827 A1) teaches systems and methods for transitioning control of an autonomous vehicle to a driver, but is primarily concerned with transitions from autonomous driving to manual driving. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669